Citation Nr: 1612660	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-05 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits based on a pending claim for service connection for peripheral neuropathy, right upper extremity.  

3.  Entitlement to accrued benefits based on a pending claim for service connection for peripheral neuropathy, left upper extremity.  

4.  Entitlement to accrued benefits based on a pending claim for service connection for peripheral neuropathy, right lower extremity.  

5.  Entitlement to accrued benefits based on a pending claim for service connection for peripheral neuropathy, left lower extremity.  

6.  Entitlement to accrued benefits based on a pending claim for service connection for a heart disability.  

7.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for interstitial fibrosis with pulmonary hypertension, claimed as a lung condition for purposes of entitlement to accrued benefits, and if so, whether the reopened claim should be granted.  

8.  Entitlement to accrued benefits based on a pending claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

9.  Entitlement to accrued benefits based on a pending claim for entitlement to special monthly compensation (SMC) based on a need for the regular aid and attendance of another person or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Amrit K. Sidhu, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the Air Force from August 1965 to January 1969; he died in September 2012.  

The appellant is his surviving spouse, and has been substituted as the claimant in this matter relative to the above-noted claims for accrued benefits.  

This appeal comes to the Board of Veteran' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Portland, Oregon and St. Paul, Minnesota.  The RO in Portland, Oregon is currently the Agency of Original Jurisdiction.


REMAND

In October 2014, the appellant submitted a VA Form 9, wherein she stated she wished to attend a hearing before a Veterans Law Judge at a local VA office (Travel Board hearing).  This form was submitted in response to a statement of the case, which was issued by the RO in September 2014.  The appellant has not yet been scheduled for her requested hearing.  As the RO schedules Travel Board hearings, a remand of this case is warranted to schedule the desired hearing in accordance with the appellant's request.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Travel Board hearing in accordance with the docket number of her appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.


      (CONTINUED ON NEXT PAGE)
The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




